Citation Nr: 0523703	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from June 1943 to February 
1946, and from February 1949 to April 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  

The veteran testified before the undersigned at a hearing 
held at the RO in February 2005.   During the hearing, the 
veteran specifically withdrew his claim for an increased 
rating for gouty arthritis.  Accordingly the Board will not 
address that issue in this decision.

In August 2005, the Board granted the veteran's motion to 
advance his case on the Board's docket under 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004)


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
degenerative joint disease of the lumbar and cervical spine 
was present during service, was manifest within a year after 
separation from service, or that the current degenerative 
joint disease of the lumbar and cervical spine is 
attributable to any event or injury during service.  

3.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
degenerative joint disease of the lumbar and cervical spine 
was caused or aggravated by a service-connected disability, 
to include the veteran's service-connected gouty arthritis.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar and cervical spine 
was not incurred in or aggravated by service, may not be 
presumed to have been incurred in service, and was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
January 2004 statement of the case (SOC), supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, and letters sent to the veteran informed him of 
the information and evidence needed to substantiate the 
claims, and complied with the VA's notification requirements.  
A letter from the RO dated in February 2004 specifically 
discussed the evidence the veteran would need to submit to 
support his claims, and explained what evidence was to be 
provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter also advised him to let 
the RO know if he had any information or evidence that he 
thought would support the claim.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the appellant's claim, and that 
the SOC and SSOCs issued by the RO clarified what evidence 
would be required to establish service connection.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. Furthermore, the January 
2004 SOC contains the reasonable doubt and new duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102 and 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The veteran had a personal 
hearing.  His service medical records and post-service 
treatment records were obtained, and he was afforded VA 
examinations in conjunction with his claims.  The Board is 
unaware of any additional relevant evidence that is 
available.  The veteran has not identified any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to evaluate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Applicable Law and Regulations

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110.  If a chronic disorder such as arthritis 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

III.  Factual Background and Analysis

The veteran contends that he is entitled to service-
connection for degenerative joint disease of the lumbar and 
cervical spine because he developed symptoms in those areas 
in service.  He points out that his service medical records 
specifically show complaints related to the neck and back.  
He also asserts that his service-connected gouty arthritis 
caused the degenerative joint disease of the spine to 
develop.  The veteran gave testimony to this effect during 
the hearing held before the undersigned acting Veterans Law 
Judge in February 2005.  

The Board has noted that in March 1990 the RO previously 
denied service connection for arthritis of the lumbar spine 
with radiculopathy.  However, that claim did not address 
degenerative joint disease which is arguably a different 
disorder.  Therefore, the currently claim is not a duplicate 
of the previously considered claim and is not precluded by 
finality of the prior decision.  

The veteran's service records do not contain any references 
to degenerative joint disease of the lumbar or cervical 
spine.  The Board has noted that the records contain 
complaints of pain in the neck and back.  A record dated in 
September 1962 reflects that the veteran reported that he had 
noted stiffness in his neck for two days and had a clammy 
feeling that morning.  It was noted that he had been in 
contact with a person who had meningitis.  On examination, 
there was some stiffness in the neck, but no rigidity.  The 
impression was flu.  Degenerative joint disease of the spine 
was not noted in the record.  

A service medical record dated in July 1963 shows that the 
veteran reported having another episode of arthritis, one of 
several attacks over the past year.  These consisted of 
generalized pain in the shoulders, low back, knees, and 
ankles.  It was noted that he had elevated uric acid in the 
past.  The assessment was generalized arthritis; possible 
gout.  The Board notes, however, that the veteran has already 
established service connection for gouty arthritis.  The 
disorder for which he now seeks service connection, 
degenerative joint disease of the spine, was not mentioned.  
When examined for separation in September 1963, it was noted 
that the veteran had arthritis, "n.e.c.", with pain in his 
ankles, knees and metacarpophalangeal joints, of unknown 
cause.

The earliest medical record reflecting the presence of 
degenerative joint disease of the lumbar and cervical spine 
is from many years after separation from service.  A VA 
examination report dated in January 1987, more than 30 years 
after his discharge, contains diagnoses of (1) history of 
gouty arthritis; and (2) degenerative joint and disc disease, 
multiple joints.  However, none of the post service treatment 
records or examination reports contains any medical opinion 
linking any currently diagnosed low back disorder with 
service.  

The clinical and other probative evidence of record also 
fails to satisfactorily indicate an etiological relationship 
between the veteran's degenerative joint disease of the 
lumbar and cervical spine and his service-connected gouty 
arthritis.  Most significantly, the only medical opinion of 
record weighs against the claims.  In this regard, the Board 
notes that the report of a general medical examination 
conducted by the VA in March 2003 shows that the veteran gave 
a history of having gout in 1963.  He was started on 
medication and had no attacks since the original in 1963.  He 
stated that his uric acid was within normal range ever since 
1963.  He also had severe degenerative joint disease of his 
neck and back, and this was documented in his claims files 
and records at the VA medical center.  He had symptoms 
consistent with radiculopathy from both the cervical spine 
and his lower lumbar spine.  Following examination, the 
assessment was (1) gouty arthritis, historical; (2) 
degenerative disease of the C-spine; and (2) degenerative 
disease of the lumbar spine.  The VA examiner stated that 
"This veteran has significant degenerative disease but there 
is no way to connect this to his gouty arthritis which is a 
historical problem."

The veteran has expressed his opinion that his neck and back 
degenerative disease is related to service.  However, the 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, the veteran's belief does not 
provide support for a conclusion that his current neck and 
back disorder is related to service.  

Therefore, the Board finds that although the veteran may have 
had symptoms involving his neck and back in service, the 
preponderance of the evidence shows that a degenerative joint 
disease of the lumbar and cervical spine was not present 
until many years after service, and is not reasonably shown 
to be related to his period of service.  The preponderance of 
the competent evidence of record also shows that such 
disorder is not etiologically related to or aggravated by the 
veteran's service-connected gout disorder.  Accordingly, the 
Board concludes that a degenerative joint disease of the 
lumbar and cervical spine was not incurred in or aggravated 
by service, may not be presumed to have been so incurred, and 
was not proximately due to or there result of a service-
connected disability. 

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  Here, the appellant has failed 
to submit competent medical evidence to provide a nexus 
between any in-service injury or disease and any currently 
diagnosed degenerative joint disease of the spine.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  .



ORDER

1.  Service connection for degenerative joint disease of the 
lumbar spine is denied.

2.  Service connection for degenerative joint disease of the 
cervical spine is denied.



	                        
____________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


